Title: To John Adams from William Charles Jarvis, 24 January 1824
From: Jarvis, William Charles
To: Adams, John


				
					
					Boston Jany. 24. 1824.
				
				A meeting of the Republican Members of our Legislature held at the District Court Room in this place on Wednesday evening last made choice of.William C JarvisofPittsfieldHonl.Tho. L Winthrop"Boston."Nathl Silsbee"Salem"Shearman Lealand"Roxburey"John Mason"SwanseaJohn Merrills"Newbury portSeth Knowles"Charles townCharles Turner"SituateRussell Freeman"SandwickCyrus Leland"GraftonAbel Jewett"PepperellJustus Willard Esquire"Springfieldto prepare suitable resolutions expressive of the sentiments of the Republican Members of the legislature on the subject of the approaching election of the President of the US. This Committee agreed unanimously on a Preamble & Resolution herewith transmitted, which were reported to and adjournd meeting held last Evening, and most cordially adopted with out a single objection from any quartersFor one I feel more than an ordinary anxiety as to the influence which these proceedings may have on the future happiness & welfare of this Country: and I regret that a longer time than a midnight hour or two was not allowed me for the performance of a duty, of an interesting character confided to me by the mistaken partialites of my fellow Citizens.But sir, I cannot dissemble the happiness I experience, in being in any way instrumental in communicating to the Nation, the high respect & attachment cherished for you by your fellow Citizens of your native State.I have the honour to be / with very high respect / Your Obt Sert
				
					William C. Jarvis
				
				
			